DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “a turning reduction” and “a turning component” in claim 1 is used by the claim to mean “a baffle or a damper” and “fluid flow component or fluid pressure component”, respectively, while the accepted meaning is “a component configured to reduce movement in a circular direction or rotation” and “a component configured to rotate or move in a circular direction”, respectively. The term is indefinite because the specification does not clearly redefine the terms.

Claims 2-9 are rejected as to being dependent upon a rejected base claim. 

Claims rejected under 35 USC § 112(b) herein, if rejected below under 35 USC § 102 or 35 USC § 103, are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 5, 8, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabrielli et al. (US 9,284,037).

Regarding claim 1, Gabrielli teaches an aircraft (Fig. 1, “helicopter”, 1) comprising, in an airframe (Fig. 1, “cooling system” 8 shown within “helicopter” 1 airframe): an exhaust port (Figs. 2-4, outlet of “exhaust pipe” 18) configured to exhaust, to outside of the aircraft (“which air is then exhausted to the outside along exhaust pipe 18”, Col. 2, Lines 51-52), high-temperature gas (“an exhaust pipe for expelling the hot air”, Abstract) that flows through a duct (Figs. 2-4, “exhaust pipe” 18) provided in an accessory of the aircraft (Fig. 3, “fan”, 10) and has temperature higher than prescribed temperature (“an exhaust pipe for expelling the hot air”, Abstract); and a turning reduction portion (Fig. 4, “perforated metal sheet”, 29) configured to reduce a turning component contained in flow of the high-temperature gas (“the pressure waves generated as blades 21 of impeller 16 pass over outflow section 19 of casing 15 of fan 10 are absorbed partly as they flow through the openings in perforated metal sheet 29”, Col. 4, Lines 24-27) before the high-temperature gas is exhausted to the outside of the aircraft (Fig. 4 shows “perforated metal sheet” 29 before or upstream the outlet of “exhaust pipe” 18).

Regarding claim 2, Gabrielli teaches the aircraft according to claim 1, wherein the turning reduction portion (Fig. 4, “perforated metal sheet”, 29) is a partition partitioning a flow path of the high-temperature gas along the flow of the high-temperature gas (Fig. 4, “perforated metal sheet” 29 is shown as a partition partitioning the flow in the flow path inside “exhaust pipe” 18 with the perforations).

Regarding claim 3, Gabrielli teaches the aircraft according to claim 2, wherein the partition (Fig. 4, “perforated metal sheet”, 29) is provided rotationally symmetrically with respect to a cross-section center part of the flow path (Both the “perforated metal sheet” 29 and cross-section of “exhaust pipe” 18 shown as having the same cross-section in Figs. 1-4 and thus has rotational symmetry when rotated about the center of either the “perforated metal sheet” 29 or cross-section of “exhaust pipe” 18).

Regarding claim 5, Gabrielli teaches the aircraft according to claim 1, wherein the turning reduction portion (Fig. 4, “perforated metal sheet”, 29) is provided in the duct (Fig. 4 shows “perforated metal sheet” 29 provided in “exhaust pipe” 18).

Regarding claim 8, Gabrielli teaches the aircraft according to claim 1, wherein the airframe or the duct (Fig. 4, “exhaust pipe” 18) includes a separation prevention portion (Fig. 4, flange/nozzle at outlet of “exhaust pipe” 18; see Fig. 4 annotated) configured to catch the turning reduction portion (Fig. 4, “perforated metal sheet”, 29) from the exhaust port side (Fig. 4 shows the diameter of the flange/nozzle at outlet of “exhaust pipe” 18, on the side adjacent “perforated metal sheet” 29, smaller than the cross-section of “perforated metal sheet” 29; thus, the flange/nozzle is configured to catch to prevent the “perforated metal sheet” 29 traveling through the exhaust outlet under normal conditions).
[AltContent: arrow][AltContent: textbox (Separation prevention portion)]
    PNG
    media_image1.png
    528
    671
    media_image1.png
    Greyscale

Regarding claim 14, Gabrielli teaches the aircraft according to claim 1, wherein a region around the exhaust port in the airframe (Fig. 4, “layer” 27 and “bag” 28; shown around the outlet of “exhaust pipe” 18 and within the airframe) is made of fiber-reinforced plastic containing reinforcing fibers (“layer 27 of sound-absorbing material is preferably fibre, e.g. glass-fibre, material, or open-cell material such as melamine foam”, Col. 3, Lines 41-43; “Layer 27 of sound-absorbing material is preferably enclosed in a bag 28, e.g. of polyaramidic fabric”, Col. 3, Lines 48-50; note, polyaramidic is a plastic material).

Regarding claim 15, Gabrielli teaches the aircraft according to claim 1, wherein the accessory is an air conditioner (Fig. 3, “fan”, 10) performing air conditioning (fan’s function described as: “a fan for producing airflow through the heat exchanger to cool the lubricant”, Abstract; thus performing the function of air conditioning) inside the aircraft (Fig. 1 shows “fan” 10 inside “helicopter” 1).

Regarding claim 17, Gabrielli teaches a method of maintaining an aircraft (Fig. 1, “helicopter”, 1) that includes an exhaust port in an airframe (Figs. 2-4, outlet of “exhaust pipe” 18), the exhaust port being configured to exhaust, to outside of the aircraft (“which air is then exhausted to the outside along exhaust pipe 18”, Col. 2, Lines 51-52), high- temperature gas (“an exhaust pipe for expelling the hot air”, Abstract) that flows through a duct (Figs. 2-4, “exhaust pipe” 18) provided in an accessory of the aircraft (Fig. 3, “fan”, 10) and has temperature higher than prescribed temperature (“an exhaust pipe for expelling the hot air”, Abstract), the method comprising performing maintenance accompanied by actuation of the accessory (“fan 10 substantially comprises a casing 15; an impeller 16 connected to shaft 14 and mounted inside casing 15 to rotate about an axis A”, Col. 2, Lines 44-46) while a heat insulating member (Fig. 4, “rigid retaining shell”, 30; “a rigid retaining shell 30, preferably made of glass fibre”, Col. 3, Lines 60-61; thus made of a heat insulating material) is attached to the airframe to cover a surface of the airframe (Fig. 4, surface of “wall” 22)  in a region adjacent to the exhaust port (Fig. 4 shows “wall” 22 and “rigid retaining shell” 30 in a region adjacent the outlet of “exhaust pipe” 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6-7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielli et al. (US 9,284,037).

Regarding claim 4, Gabrielli teaches the aircraft according to claim 3, but does not expressly disclose wherein the partition includes a wall having a substantially cross-shaped cross-section.
However, it would have been an obvious matter of design choice to make the different portions of the partition of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 6, Gabrielli teaches the aircraft according to claim 1, further comprising a branch (Fig. 3, “branch portion”, 24) configured to form a flow path of the high- temperature gas together with the duct and the exhaust port (Fig. 4 shows the flow path with arrows through both 24 and 18; “which air is then exhausted to the outside along exhaust pipe 18”, Col. 2, Lines 51-52), wherein the turning reduction portion is provided in the branch (Fig. 4 shows “perforated metal sheet” 29 provided in “exhaust pipe” 18).
Gabrielli does not expressly disclose the wherein the turning reduction portion is provided in the branch.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the turning reduction portion is provided at another location in the flow path, since it has been held that rearranging parts of an invention, such as the “perforated metal sheet” 29 at a different location in the flow path to provide more space inside the duct downstream or reduce the size of the duct downstream, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Gabrielli does not expressly disclose the “branch portion” as a cylinder.
However, it would have been an obvious matter of design choice to make the different portions of the flow path casing of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 7, Gabrielli teaches the aircraft according to claim 6, wherein the duct and the cylinder are connected to each other by a connection member (“Exhaust pipe 18 is bounded by a tubular wall 22, which has a main portion 23 extending parallel to axis A; and a branch portion 24, which extends substantially radially with respect to axis A, is connected at one end to outflow section 19 of casing 15, and is connected, at the opposite end, to main portion 23”, Col. 2, Lines 58-63; additionally, exhaust pipe and branch shown connected by flanges or welds in Figs. 3 and 4).

Regarding claim 16, Gabrielli teaches the aircraft according to claim 1, wherein the accessory (Fig. 3, “fan”, 10) is covered with a fairing forming the surface of the airframe (Fig. 1, “fan” 10 shown within fairing of “main transmission” 5), and the exhaust port is provided in the fairing (Fig. 1 shows outlet of “exhaust pipe” 18 in the fairing of “main transmission” 5).
Gabrielli does not expressly disclose the accessory is disposed at a bottom part of a fuselage.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date if the aircraft of Gabrielli further included the accessory is disposed at a bottom part of a fuselage, since it has been held that rearranging parts of an invention, such as the location the accessory in the aircraft requiring cooling such as the cargo area at the bottom of a fuselage on a typical commercial airplane, involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielli et al. (US 9,284,037) in view of Arana Hidalgo (US 2018/0022436 A1).
Regarding claim 9, Gabrielli teaches the aircraft according to claim 1, further comprising: a heat insulating member (Fig. 4, “rigid retaining shell”, 30; “a rigid retaining shell 30, preferably made of glass fibre”, Col. 3, Lines 60-61; thus made of a heat insulating material) configured to cover a surface of the airframe (Fig. 4, surface of “wall” 22) in a region adjacent to the exhaust port (Fig. 4 shows “wall” 22 and “rigid retaining shell” 30 in a region adjacent the outlet of “exhaust pipe” 18).
Gabrielli does not expressly disclose an attachment portion configured to detachably attach the heat insulating member to the airframe.
However, in an analogous aircraft art, Arana Hidalgo teaches an attachment portion configured to detachably attach the heat insulating member to the airframe (“The most common means for joining access panels or fairing panels to the aircraft resistant structure is a set of bolted joints (permanent or removable) arranged around the edge of the panel”, Para. [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Gabrielli to further include an attachment portion configured to detachably attach the heat insulating member to the airframe, as taught by Arana Hidalgo, since these were art-recognized equivalents for attaching panels to an aircraft. Thus, one of ordinary skill in the art would find it obvious to provide a removable attachment for the panel, as taught by Arana Hidalgo, to be able to replaced damage panels or perform maintenance underneath the panel.

Regarding claim 10, Gabrielli teaches an aircraft (Fig. 1, “helicopter”, 1) comprising: an exhaust port (Figs. 2-4, outlet of “exhaust pipe” 18) configured to exhaust, to outside of the aircraft (“which air is then exhausted to the outside along exhaust pipe 18”, Col. 2, Lines 51-52), high-temperature gas (“an exhaust pipe for expelling the hot air”, Abstract) that flows through a duct (Figs. 2-4, “exhaust pipe” 18) provided in an accessory of the aircraft (Fig. 3, “fan”, 10) and has temperature higher than prescribed temperature  (“an exhaust pipe for expelling the hot air”, Abstract); a heat insulating member (Fig. 4, “rigid retaining shell”, 30; “a rigid retaining shell 30, preferably made of glass fibre”, Col. 3, Lines 60-61; thus made of a heat insulating material) configured to cover a surface of an airframe of the aircraft (Fig. 4, surface of “wall” 22) in a region adjacent to the exhaust port (Fig. 4 shows “wall” 22 and “rigid retaining shell” 30 in a region adjacent the outlet of “exhaust pipe” 18).
Gabrielli does not expressly disclose an attachment portion configured to detachably attach the heat insulating member to the airframe.
However, in an analogous aircraft art, Arana Hidalgo teaches an attachment portion configured to detachably attach the heat insulating member to the airframe (“The most common means for joining access panels or fairing panels to the aircraft resistant structure is a set of bolted joints (permanent or removable) arranged around the edge of the panel”, Para. [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Gabrielli to further include an attachment portion configured to detachably attach the heat insulating member to the airframe, as taught by Arana Hidalgo, since these were art-recognized equivalents for attaching panels to an aircraft. Thus, one of ordinary skill in the art would find it obvious to provide a removable attachment for the panel, as taught by Arana Hidalgo, to be able to replaced damage panels or perform maintenance underneath the panel.

Regarding claim 11, Gabrielli as modified by Arana Hidalgo teaches the aircraft according to claim 10.
Further, Arana Hidalgo teaches wherein the attachment portion and the heat insulating member are attachable to each other by a permanent magnet (“the invention provides a union arrangement between a non-structural panel of the outer surface of an aircraft and a supporting member belonging to the aircraft resistant structure by mechanical and magnetic attachment means. The magnetic means are used for both facilitating the self-clamping of the non-structural panel to the supporting member during the union operation and serving as fastening means together with the mechanical means (preferably bolts installed in holes). These magnetic attachment means comprise permanent magnets.”, Paras. [0008]-[0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Gabrielli as modified by Arana Hidalgo wherein the attachment portion and the heat insulating member are attachable to each other by a permanent magnet, as further taught by Arana Hidalgo, since these were art-recognized equivalents for attaching panels to an aircraft. Thus, one of ordinary skill in the art would find it obvious to use magnets for a removable attachment for the panel, as further taught by Arana Hidalgo, to be able to replaced damage panels or perform maintenance underneath the panel.

Regarding claim 12, Gabrielli as modified by Arana Hidalgo teaches the aircraft according to claim 10.
Further, Arana Hidalgo teaches wherein the attachment portion is provided flat along the surface of the airframe (Figs. 1 and 3a-3b show the attachment portions at 21 and 31 on a flat surface; additionally, Fig. 1 shows 13 as substantially flat and on the airframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Gabrielli as modified by Arana Hidalgo wherein the attachment portion is provided flat along the surface of the airframe, as further taught by Arana Hidalgo, to ensure a flush connection without gaps, providing a sturdier connection.

Regarding claim 13, Gabrielli as modified by Arana Hidalgo teaches the aircraft according to claim 10. Further, Gabrielli teaches wherein the heat insulating member (Fig. 4, “rigid retaining shell”, 30; “a rigid retaining shell 30, preferably made of glass fibre”, Col. 3, Lines 60-61; thus made of a heat insulating material) includes a heat insulating sheet member (Fig. 4, “rigid retaining shell”, 30; shown as a sheet member) and a support wall (Fig. 4, “wall”, 22) that is provided on the sheet member (Fig. 4 shows “rigid retaining shell” 30 and “wall” 22 provided on one another) and prevents the high-temperature gas from flowing into a gap between the sheet member and the surface of the airframe (Fig. 4 shows no gap between the “rigid retaining shell” 30 and “wall” 22, thus hot air inside “exhaust pipe” 18 cannot flow in-between the “rigid retaining shell” 30 and “wall” 22).

Conclusion                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647